

115 HRES 201 IH: Expressing support to the Government of Argentina for its investigation into the terrorist bombing of the Embassy of Israel in Buenos Aires on March 17, 1992.
U.S. House of Representatives
2017-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 201IN THE HOUSE OF REPRESENTATIVESMarch 16, 2017Ms. Ros-Lehtinen (for herself, Mr. Deutch, Mr. Royce of California, Mr. Engel, Mr. Duncan of South Carolina, and Mr. Sires) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing support to the Government of Argentina for its investigation into the terrorist bombing
			 of the Embassy of Israel in Buenos Aires on March 17, 1992.
	
 Whereas twenty-five years ago, on March 17, 1992, the Embassy of Israel in Buenos Aires was the site of a barbaric terrorist bombing;
 Whereas 29 people lost their lives in this attack, among them Israeli diplomats and their spouses, as well as Argentinian citizens;
 Whereas this attack also seriously wounded 242 individuals, some of whom have never recovered from their injuries;
 Whereas in 1999, the Supreme Court of Argentina, after conducting the investigation, found that the Lebanese terrorist organization Hezbollah was responsible for the bombing;
 Whereas evidence shows that the world’s leading state sponsor of terrorism, Iran, directed, financed, and assisted Hezbollah in the execution of this terrorist attack;
 Whereas two years after the bombing of the Embassy of Israel in Argentina, on July 18, 1994, 85 people were killed in a similar terrorist attack on the Argentine-Israeli Mutual Association (AMIA) building in Buenos Aires;
 Whereas in 2006, Argentina issued international arrests warrants against nine Iranian officials in connection with the AMIA atrocity;
 Whereas the culprits of these heinous crimes have never been brought to justice; Whereas the House of Representatives commends President Mauricio Macri of Argentina for appointing a Special Investigator to examine the AMIA terrorist attack;
 Whereas the Government of Argentina and the former Special Prosecutor in charge of investigating the AMIA terrorist attack, Alberto Nisman, determined the bombing was conducted by Iranian proxy Hezbollah; and
 Whereas, on January 19, 2015, Alberto Nisman was found dead in his apartment in Argentina under suspicious circumstances, the reason for his death has not been determined yet: Now, therefore, be it
		
	
 That the House of Representatives— (1)calls on the United States Government to assist the Government of Argentina in any possible way so that the perpetrators of these horrific atrocities, the attacks on the Embassy of Israel in Buenos Aires in 1992 and the Argentine-Israeli Mutual Association (AMIA) in Buenos Aires in 1994, finally be brought to justice;
 (2)determines that the murderous terrorist attacks upon Israel’s Embassy in Argentina and the AMIA constitute an affront to humanity, and the values of civilized society, and reminds us that the international community must cooperate and work together to combat and defeat international terrorism and its state sponsors, such as Iran; and
 (3)urges the Government of Iran to take meaningful steps towards fully complying with investigations by the Government of Argentina, including immediately providing all available information from all entities of the Government of Iran regarding the attacks against Israel’s Embassy in Buenos Aires in 1992 and the AMIA in Buenos Aires in 1994.
			